BLANCHE, Judge
(dissenting).
The majority opinion places an unreasonable burden on store employees in making an investigation of one whom they have reasonable cause to suspect of shoplifting. In the instant case the defendant had every right to suspect that plaintiff had committed a theft. As the opinion points out, she entered Goudchaux’s Store with a coat just recently purchased from another store and walked out with the coat on, pulling off the price tags. The trial judge also found that the employee representing the defendant had a reasonable basis to suspect that plaintiff had stolen the coat.
Article 215 of the Louisiana Code of Criminal Procedure authorizes the detention of a person for questioning on the merchant’s premises for a length of time not to exceed sixty minutes when there are reasonable grounds to suspect that such person has committed a theft.
Having concluded that plaintiff’s detention was for reasonable cause, I believe she should not recover.
The trial court awarded plaintiff judgment for the reason that defendant’s employee pursued the investigation to an extent not justified under the circumstances. The circumstance was that he was informed by another employee that the coat was not Goudchaux’s merchandise. Thereafter, plaintiff ended up in the office of one of the store’s officers, according to her at the store employee’s request and according to the employee because she was creating a disturbance.
In no event did her detention come near exceeding the time allowed by LSA-C.Cr. P. Art. 215, and by no means was it unreasonable for the store employee to continue the investigation until he was satisfied himself, notwithstanding the report of another employee which seemed to exonerate plaintiff.
The plaintiff had invited suspicion to herself and a few minutes more in the president’s office where she was treated politely should not have been grounds for complaint, let alone a reason for judgment.
It is my opinion that since there is no evidence that plaintiff was treated other than politely, and her detention was based on reasonable grounds and for a time much less than required by Article 215, her suit should be dismissed.